        Case 3:16-cv-00147-VAB Document 108 Filed 03/01/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF CONNECTICUT
_________________________________________
LINDA AIDOO AND NANA AIDOO                 :   3:16-cv-00147(VAB)
                                           :
v.                                         :
                                           :
ERALD CELA AND M & K EQUIPMENT             :
LEASING, LTD.                              :
__________________________________________     MARCH 1, 2019


     PLAINTIFFS’ MOTION FOR VOLUNTARY DISMISSAL, WITH PREJUDICE

       The Plaintiffs, pursuant to Fed. R. Civ. P. 41(c), move the court to voluntarily

dismiss, with prejudice, the claims of plaintiffs. The parties shall bear their own costs.

       WHEREFORE the motion should be granted.



                                                  PLAINTIFFS,

                                                  BY /s/ Timothy P. Pothin.
                                                  Timothy P. Pothin (ct02744)
                                                  tpothin@faxonlawgroup.com
                                                  FAXON LAW GROUP, LLC
                                                  59 Elm Street
                                                  New Haven, CT 06510
                                                  Tel    203-624-9500
                                                  Fax 203-624-9100
        Case 3:16-cv-00147-VAB Document 108 Filed 03/01/19 Page 2 of 2




                             CERTIFICATION OF SERVICE

        I hereby certify that, on March 1, 2019, the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.



                                           T PLAINTIFFS,

                                           /s/ Timothy P. Pothin
                                           Timothy P. Pothin
